Citation Nr: 1103020	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from November 1961 to November 
1965.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  The Veteran 
disagreed and perfected an appeal.  

In July 2010, the Board remanded this claim for additional 
development.  
The Board is satisfied that there was substantial compliance with 
its remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The 
case has been returned to the Board and is ready for further 
review.  


FINDING OF FACT

The Veteran does not have hearing loss or tinnitus as the result 
of disease or injury that occurred during his active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2010)  

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303.  (2010).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2007, that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of these claims.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the Veteran submitted private records in support of his 
claim.  Next, specific medical opinions pertinent to the issues 
on appeal were obtained.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to this these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




Service Connection

The Veteran asserts that he is entitled to service connection for 
hearing loss and for tinnitus. It is asserted that he has hearing 
loss and tinnitus due to exposure to jet engine noise as his MOS 
was jet engine mechanic.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  Service connection may be granted for an 
organic disease of the nervous system, such as a sensorineural 
hearing loss, when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing Loss, 
Under Secretary for Health, October 4, 1995; 38 C.F.R. § 
3.309(a).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2010).

When a medical professional determines that a current condition 
is related to an inservice event, then it necessarily follows 
that the current condition was incurred during service.  Godfrey 
v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship 
exists between current hearing loss and inservice acoustical 
trauma, it follows that an injury was incurred during service); 
Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that 
hearing loss was not noted upon separation, a medial relationship 
between current hearing loss and noise exposure during service 
demonstrates that the Veteran incurred an injury during service).

The Veteran's service treatment reports do not show any relevant 
treatment, complaints, or findings as to hearing loss or 
tinnitus.  Audiograms conducted in November 1961 and June 1962 
were normal.  His separation examination report, dated in October 
1965, shows that his ears, and drums, were clinically evaluated 
as normal, and that audiometric testing was normal.  His MOS in 
service was jet engine mechanic and thus exposure to acoustic 
trauma during service is conceded.  

The post-service medical evidence consists of VA examination 
reports dated in 2007, 2008 and 2010 and a private audiogram 
conducted in April 2007.  This evidence, specifically the VA 
examination reports, indicates that the Veteran has bilateral 
hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385 and 
that he has tinnitus.  On the VA audiological evaluation in 
September 2007pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
40
55
LEFT
15
40
35
55
65







Speech audiometry revealed speech recognition ability of 92 
percent in the right and left ears.  There was a history of 
tinnitus noted that was bilateral and recurrent.   On the VA 
evaluation in September 2010, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
35
45
50
LEFT
15
35
40
50
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94percent in the left ear.  It 
was noted that tinnitus was a likely a symptom of hearing loss.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  In 
order for the Veteran to prevail on this claim, therefore, the 
medical evidence must show a nexus between his current hearing 
loss and tinnitus and his military service.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the third Shedden element is through a demonstration of 
continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity 
of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

On a private audiometric examination report dated in April 2007, 
a history of noise exposure due to jet engines in military 
service is noted with hearing loss and tinnitus diagnosed.  

The Veteran was examined by VA in September 2007.  The claims 
file was reviewed.  He complained of hearing loss and tinnitus 
and reported that he was a jet engine mechanic in the Air Force 
from 1961-1965.  He noted that following separation from service 
he worked for Trans World Airlines (TWA) as an engine mechanic 
without ear protection.  He denied any recreational noise 
exposure.  It was noted that the onset of tinnitus was not known, 
but was for many years.  Audiometric findings as noted above 
showed bilateral hearing loss.  The examiner stated that 
bilateral hearing loss and tinnitus are less likely as not caused 
by or a result of acoustic trauma.  The rationale provided was 
that the Veteran has a positive history of post military noise 
exposure working for TWA as an aircraft mechanic with no hearing 
protection and that therefore the noise exposure from his post 
military occupation cannot be ruled out when evaluating the 
etiology of his current hearing loss.  It was noted that the 
separation examination report showed hearing to be within normal 
limits, and it was noted that the Veteran could not specifically 
relate the onset of his tinnitus to any incident occurring during 
his tour of duty or could he remember when it began.  

In November 2007, the Veteran submitted a statement from a former 
co-worker.  The co-worker stated that the letter was in regard to 
the Veteran's work requirements for hearing tests and hearing 
protection while working for TWA.  He state that during the time 
he was acquainted with the Veteran held a number of management 
positions and that at no time during this period did the Veteran 
work in an area that required hearing tests and the wearing of 
hearing protection.  He indicated that the required areas were 
determined by noise level tests in accordance with OSHA standards 
and that the Veteran was not assigned to any of those areas.  

In a letter from the Veteran received in November 2007, he stated 
that during his employment with TWA, he was never assigned to a 
place where hearing protection was necessary and that he never 
was an aircraft mechanic.  

In a May 2008 addendum, the September 2007 VA examiner stated 
that the Veteran's hearing loss and tinnitus are not caused by or 
a result of military service.  He reported that the Veteran's 
hearing was within normal limits at separation and the 
configuration at that time did not reveal any evidence of 
acoustic trauma.  Further, he stated, the current hearing loss is 
no worse than due to normal aging.  The examiner referred to the 
Veteran's statement noted above and opined that it did not seem 
likely that the Veteran had more noise exposure in his 4 years of 
active service as a jet engine mechanic than he did in his 32 
years as a mechanic working at TWA.  He also stated that as to 
tinnitus, it is less likely as not caused by or the result of 
military acoustic trauma.  It was noted that the Veteran could 
not relate the onset of his tinnitus to any particular incident 
that occurred during service nor could he remember when it began.  

In a statement received at VA in March 2009, a co-worker of the 
Veteran stated that he worked at TWA from 1949 to 1992.  He 
stated that he met the Veteran in 1966.  He stated that the 
Veteran spent 20 years as a mechanic and 10 years as a lead 
mechanic working in engine overhaul and repair shop at TWA where 
he and the Veteran disassembled and assembled aircraft engines 
and did final line assembly on overhauled engines.  He noted that 
the shop was away from the aircraft hangars and the flight line.  
He reported that the noise level never exceeded the limit where 
ear protection was needed, and that the noise level was monitored 
by OSHA.  

The Veteran was examined by VA in September 2010.  The claims 
file was reviewed. It was noted that the Veteran had military 
noise exposure to aircraft engine noise as a mechanic and that 
post military noise exposure was denied.  It was stated that the 
Veteran had recurrent tinnitus.  He underwent audiometric testing 
and was found to have bilateral mild to moderately severe 
sensorineural hearing loss.  It was noted that the tinnitus was 
as likely as not associated with the hearing loss.  The examiner 
found that the hearing loss and tinnitus were not caused by or 
the result of acoustic trauma.  The rationale provided was as 
follows:

1.  The Veteran had normal auditory thresholds at 
entrance and separation with no significant increase 
during service. 

2.  The Veteran could not specify the onset of 
tinnitus and does not correlate it with acoustic 
trauma. 

3.  There is no scientific evidence to support delayed 
onset of tinnitus or hearing loss years after military 
service.  The examiner cited to the Institute of 
Medicine Report (IOM) (2005 IOM (Institute of 
Medicine) study titled, "Noise and Military Service: 
Implications for Hearing Loss and Tinnitus,") which 
found that based on current knowledge, noise induced 
hearing loss occurs immediately and that there was no 
scientific support for delayed onset of noise induced 
hearing loss weeks, months or years after the exposure 
event.  

4.  The hearing loss began after service and it was 
not within the examiner's scope of practice to 
speculate etiology of hearing loss or tinnitus after 
military service.  


Disscussion

As an initial matter, the Board finds that the Veteran is not a 
credible historian.  With regard to internal inconsistencies, 
while the Veteran indicated on both VA examinations that he was 
unsure of the onset of tinnitus, or if it was related to service,  
the claims file shows that the Veteran has specified that he has 
had ringing in his ears ever since service due to serving as a 
jet engine mechanic.  (See, February 2007 VA Form 21-526).   
Given the possibility of presumptive service connection under 38 
C.F.R. §§ 3.307 and 3.309, as well as the proximity of these 
claimed symptoms to service, these discrepancies are significant.  
Given the foregoing, the Veteran's assertions are shown to be so 
inconsistent, as well as uncorroborated by the service treatment 
reports and post-service medical records, that the Board finds 
that he is not a credible historian.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (In determining whether documents submitted by a Veteran 
are credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant).

The Board further finds that the claims must be denied.  Briefly 
summarized, the Veteran is not shown to have received any 
relevant treatment during service, and neither hearing loss nor 
tinnitus was noted upon separation from service.  The earliest 
relevant post-service medical evidence is dated in 2007.  This is 
about 42 years following separation from service.  The Veteran 
has been found not to be a credible historian, and this lengthy 
period without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
Veteran has not reported any relevant treatment for hearing loss 
symptoms prior to 2007.  In addition, in the VA examination 
reports, both of the examiners concluded that there was no 
relationship between the Veteran's hearing loss or tinnitus and 
his military service.  Both of the examiners indicated that the 
Veteran's C-file had been reviewed.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  The 
conclusions in the VA examination reports, are consistent with 
findings in the IOM report, and the fact that no audiometric 
reports are available from the Veteran's service, or until 2007, 
which is about 42 years after separation from service.  This 
evidence is highly probative and is given substantial weight.  
The VA opinions are thorough, based on a review of the evidence 
of record, and provide a rationale for the opinions reached, and 
as such is adequate for rating purposes.  See Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) (concluding that a medical opinion 
must support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record). 
Finally, there is no competent evidence to show that 
sensorineural hearing loss was manifested to a compensable degree 
within one year of separation from service.  See 38 C.F.R. §§ 
3.307, 3.309.  Accordingly, the Board finds that the 
preponderance of the medical evidence is against the claim, and 
that the claim must be denied.

In reaching this decision, the Board has considered the April 
2007 private audiometric report.   This evidence is 
insufficiently probative to warrant a grant of the claim for the 
following reasons: the Board has determined that the Veteran is 
not a credible historian; this finding comes over four decades 
after service and does not contain any discussion or a rationale; 
and it appears to have been based, in significant part, on the 
Veteran's representations.  Neives-Rodriguez; see also Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (medical opinions as to a nexus may decline in 
probative value due to a lengthy time period between service and 
the date of the opinion).  See also Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim).  Furthermore, the 
finding does not cite to any clinical findings during service, or 
thereafter, or any medical studies, or otherwise provide any 
explanation.  Neives-Rodriguez; Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (a medical opinion must support its conclusion 
with an analysis the Board can consider and weigh against other 
evidence in the record).  Accordingly, this evidence has not been 
afforded sufficient probative value to warrant a grant of the 
claim.

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence. Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The issue on appeal is based on the contention that hearing loss 
was caused by service that ended in 1965, over 40 years ago. The 
Veteran has stated that he began having hearing loss and tinnitus 
during since service.  His statements would normally be competent 
evidence to show that he experienced hearing loss symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence. 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a Veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the Veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).

The Board finds that the Veteran's written testimony, and the lay 
statements, is insufficiently probative to warrant a grant of the 
claim.  Concerning the lay statements regarding the Veteran's 
after service work environment, the Board finds them to be 
competent and credible evidence as to that issue.  However, 
although the Veteran has asserted that he has had hearing loss 
symptoms and tinnitus since service, the Board has determined 
that he is not credible.  In addition, laypersons do not have the 
requisite skill, knowledge, or training, to be competent to 
provide a diagnosis of hearing loss, or to state whether this 
condition was caused by the Veteran's service. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the 
Board acknowledges that the absence of any corroborating medical 
evidence supporting his assertions does not render his statements 
incredible in and of itself, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of a Veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish a 
diagnosis when a layperson is competent to identify the medical 
condition).  

In this case, the Veteran's service treatment records do not show 
any relevant treatment, the post- service medical records do not 
show any relevant treatment prior to 2007, and the post-service 
medical evidence has been discussed.  Given the foregoing, the 
Board finds that the service treatment reports, and the post-
service medical evidence, outweigh the Veteran's contentions, and 
the lay statements, to the effect that he has the claimed 
conditions that are related to his service.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt, however, as is stated above, the preponderance of the 
evidence is against the appellant's claim, and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


